GREENE, Judge,
dissenting.
The majority vacates the order of the trial court on the ground its findings of fact were “mere recitations of the evidence” and thus inadequate to support the order denying alimony. I disagree and instead believe this Court should squarely address the dispositive issue of whether Plaintiff’s conduct as found by the trial court constitutes marital misconduct within the meaning of N.C. Gen. Stat. § 50-16.1A(3). In this case, there is a very good reason why the findings appear to be a mere recitation of the evidence. This is so because the trial testimony was not recorded and the parties were required to reconstruct the evidence after the trial. In so doing, the parties relied in large part on the findings entered by the trial court. Thus, in this case, the evidence as compiled after the trial is essentially a mere *133recitation of the findings of fact and their similarity is understandable and should not constitute a basis for vacating the order denying Plaintiff’s claim for alimony.